DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because the following element lacks proper antecedent basis:  line 2 “the four corners”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 includes the limitation “arranged close to the magnetic element(s)”.  However the claims previously describe at least one magnetic element.  It is unclear whether applicant intends to reference the at least one magnetic element, or further define a quantity of magnetic elements.  For examining purposes, this limitation is interpreted as stating “arranged close to the at least one magnetic element”.  

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1: The prior art does not teach nor suggest an elevator panel assembly, comprising: a detachable panel for covering a front surface of an elevator car panel, wherein the detachable panel is magnetically attachable to the elevator car panel; a separation member comprising a head portion received against a back surface of the detachable panel; wherein the detachable panel  comprises a through hole which is smaller than the head portion of the separation member; and wherein the separation member is configured so that a tool inserted through the through hole engages with the head portion to apply a mechanical force, causing the head portion to push against the back surface of the detachable panel.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 14: The prior art does not teach nor suggest a method of detaching a detachable panel from a front surface of an elevator car panel to which a back surface of the detachable panel is magnetically attached, wherein a separation member comprising a head portion and the detachable panel comprises a through hole which is smaller than the head portion of the separation member, the method comprising: inserting a tool through the through hole in the detachable pane; and engaging the tool with the head portion of the separation member to apply a mechanical force, causing the head portion to push against the back surface of the detachable panel and thereby create a separation from the front surface of the elevator car panel.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-13 and 15 depend from claims 1 or 14 and therefore inherit all allowed claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             September 22, 2022